ORIGINAL                                               10/21/2020



                                                                                     Case Number: DA 20-0437
              IN THE SUPREME COURT OF THE STATE OF MONTANA

                               CAUSE NO. DA 20-0437

OFFICE OF ADMINISTRATIVE HEARINGS:


FRANCIS A. BOLTON,JOSHUA N. BOLTON,TIM J. BYRNES,SHAWN COATES,
DANILE F. EMETT, MICHAEL L. GIACOMINO,ROBERT W.KENT, KEVIN S. LANE,
JACOB S. PETERSEN,DANIEL J. POWERS, MARK J. POWERS, KEVIN J. SEYMOUR.,
DAVIID B. STARCEVICH,JESSE E. TRACY,CLARK R. WARD,and RYAN P. ZEMLJAK,

             Claimants and Appellants,

Vs.

BUTTE SILVER BOW PUBLIC WORKS,WATER UTILITY DWISION,

             Respondent and Appellee


  ORDER FOR EXTENSION OF TIME FOR FILING APPELLANT'S OPENING BRIEF


      UPON MOTION of the Appellants and good cause appearing therefor,

      IT IS HEREBY ORDERED that the time for the filing of the Appellant's opening

brief is extended to and inc uding December 1, 2020.
                            ssl_
                           i—
        DATED THIS c_            DAY OF             2020.




                                       BY

CC: Jeffrey W.Dahood
    Cynthia L. Walker



                                                     FILED
                                                     OCT 2 1 2020
                                                  Bowen Greenwood
                                                Clerk of Supreme Court
                                                   State of Montana